226 S.C. 175 (1954)
84 S.E.2d 375
SOUTH CAROLINA MENTAL HEALTH COMMISSION, Appellant,
v.
IDA B. SMITH, AUGUSTA LONG TOOLE, and JARRELL M. BROWN, as Administrators of the Estate of Arthur R. Bush, Deceased, Respondents.
16920
Supreme Court of South Carolina.
October 28, 1954.
Messrs. T.C. Callison, Attorney General, and James S. Verner, Assistant Attorney General, of Columbia, for Appellant.
*176 Messrs. Toole & Toole and Thurmond, Lybrand & Simons, of Aiken, for Respondents.
Oct. 28, 1954.
TAYLOR, Justice.
The question presented in this appeal is whether or not the six year Statute of Limitations, Code 1952, § 10-143, is applicable to the claim of the South Carolina Mental Health Commission against the estate of Arthur R. Bush who was a patient in the South Carolina Hospital for the Insane continuously from February 25, 1910, until his death June 26, 1952.
This appeal came to this Court subsequent to but prior to the filing of the opinion in the case of South Carolina Mental Health Commission v. May, S.C. 83 S.E. (2d) 713, wherein the precise question was determined adversely to respondent's contention; and we are of the opinion for the reasons stated in the aforementioned case that the order appealed from should be reversed and it is so ordered.
STUKES, OXNER and LEGGE, JJ., and J. FRANK EATMON, A.A.J., concur.